Citation Nr: 1013307	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  06-34 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability as a result of service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1975 to 
November 1979 and from December 1979 to December 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, 
the Veteran's claim of entitlement to service connection for 
a TDIU must be remanded for additional development.  Such 
remand is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claim so that he is 
afforded every possible consideration.

Total disability exists when there is impairment of mind or 
body sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  
38 C.F.R. §§ 3.340, 4.15 (2009).  A schedular TDIU may be 
assigned when the Veteran satisfies two requirements.  First, 
the Veteran must meet a minimum percent rating.  38 C.F.R. 
§ 4.16(a) (2009).  If he has one service-connected 
disability, it must be rated at 60 percent or more.  If he 
has two or more service-connected disabilities, at least one 
must be rated at 40 percent or more and the combined rating 
must be 70 percent or more.  Id.  In determining whether the 
Veteran satisfies these percent requirements, disabilities 
resulting from a common etiology or single accident as well 
as disabilities of one or both upper extremities or of one or 
both lower extremities, including any applicable bilateral 
factor, are considered as one disability.  Id.  Second, the 
Veteran must be found to be unable to secure and follow a 
substantially gainful occupation as a result of his service-
connected disability or disabilities.  Id.

At present, the Veteran is service-connected for several 
disabilities.  These include:  (1) residuals of a right ankle 
sprain, rated at 30 percent, (2) pes planus of the right foot 
associated with the residuals of a right ankle sprain, rated 
at 20 percent, (3) osteoarthritis of the right hip associated 
with the residuals of a right ankle sprain, rated at 20 
percent, (4) osteoarthritis of the left hip associated with 
osteoarthritis of the right hip, rated at 10 percent, (5) 
hypertension, rated at 10 percent, and (6) hemorrhoids, rated 
as noncompensable.  As the first three disabilities resulted 
from a common etiology, namely the Veteran's right ankle 
sprain, they are considered as one disability with a combined 
rating of 60 percent.  See 38 C.F.R. § 4.25.  The combined 
rating for all of the Veteran's service-connected 
disabilities is 70 percent.  Therefore, the minimum 
percentage criteria set forth in 38 C.F.R. § 4.16(a) (2009) 
have been satisfied.

The remaining question is whether the Veteran's service-
connected disabilities render him unable to secure and follow 
a substantially gainful occupation.  Numerous medical 
examinations have been afforded with respect these 
disabilities.  In some, the examiner opined that one or two 
of the Veteran's disabilities impair his occupational 
activities, for example by prohibiting him from standing for 
long periods and limiting him from walking, climbing stairs, 
bending, kneeling, and stooping.  These opinions, however, 
did not state whether or not these prohibitions and 
limitations rendered the Veteran unemployable.  They also did 
not consider the aggregate effect of all of his service-
connected disabilities on his ability to obtain and maintain 
employment.  Indeed, the last such examination was performed 
before the Veteran was granted service connection for 
osteoarthritis of the left hip.  Given that the Veteran's 
service-connected disabilities satisfy the minimum percentage 
requirements in 38 C.F.R. § 4.16(a), that the Social Security 
Administration recently found that the Veteran is disabled, 
and that the Veteran is currently unemployed, the Board finds 
that fulfillment of VA's duty to assist the Veteran in 
procuring evidence necessary to substantiate his claim 
mandates that these deficiencies be corrected.  See 
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009), 38 C.F.R. 
§ 3.159 (2009).  Adjudication of the Veteran's claim requires 
a determination on whether it is at least as likely as not 
that the Veteran's service-connected disabilities, either 
alone or in aggregate, render him unable to secure and follow 
substantially gainful employment.  Thus, this matter must be 
remanded to afford the Veteran a VA examination, the report 
of which must address the above inquiry.  See 38 U.S.C.A. § 
5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 
(1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall review the Veteran's 
claims file and undertake any additional 
development, to include obtaining and 
associating with the claims file any 
recent VA treatment or additional 
pertinent records identified by the 
Veteran during the course of the remand.

2.  The RO/AMC shall then arrange for the 
Veteran to undergo an appropriate VA 
examination.  The claims file shall be 
made available to and reviewed by the 
examiner, and the examiner shall note 
such review in a legible examination 
report.  All indicated studies deemed 
necessary must be performed, and all 
findings reported in detail.  The 
examiner shall opine as to whether it is 
at least as likely as not (a 50 percent 
or greater probability) that the 
Veteran's service-connected disabilities 
(residuals of a right ankle sprain, pes 
planus of the right foot, osteoarthritis 
of the right hip, osteoarthritis of the 
left hip, hypertension, and hemorrhoids), 
either alone or in the aggregate, render 
him unable to secure and follow a 
substantially gainful occupation.  In 
rendering this opinion, the examiner 
shall disregard the Veteran's age and the 
impact of any nonservice-connected 
disabilities.  A complete rationale for 
all opinions expressed must be provided 
in the examination report.
3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
completed, and that no other notification 
or development action, in addition to 
those directed above, is required.  If 
further action is required, it should be 
undertaken prior to further claim 
adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
remand are to obtain additional information and comply with 
all due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  All 
claims that remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to Court.  This remand is in the nature 
of a preliminary order and does not constitute a Board 
decision on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

